Case 19-40682-pwb   Doc 25   Filed 06/13/19 Entered 06/13/19 14:27:57   Desc
                                  Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

     IN RE: DANIEL SALAZAR AND             {   CHAPTER 13
            REBECCA JO SALAZAR,            {
                                           {
             DEBTOR(S)                     {   CASE NO. R19-40682-PWB
                                           {
                                           {   JUDGE BONAPFEL


                    SUPPLEMENTAL OBJECTION TO CONFIRMATION


          COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
     Confirmation of the plan for the following reasons:

          1.    The proposed plan fails to provide for the treatment
     of Cardinal Financial Company. However, said creditor has filed
     a secured claim.

          WHEREFORE, the Trustee moves the Court to inquire into the
     above objections, deny Confirmation of this Debtor's (s') Plan
     and to dismiss the case; or, in the alternative, convert the
     case to one under Chapter 7.




                                           _________/s/______________
                                           Brandi L. Kirkland, Attorney
                                           for Chapter 13 Trustee
                                           GA Bar No. 423627




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     brandik@atlch13tt.com
Case 19-40682-pwb   Doc 25   Filed 06/13/19 Entered 06/13/19 14:27:57   Desc
                                  Page 2 of 2

     R19-40682-PWB
                             CERTIFICATE OF SERVICE

          This is to certify that on this day I caused a copy of the
     foregoing pleading to be served via United States First Class
     Mail, with adequate postage thereon, on the following parties at
     the address shown for each:

     DEBTOR(S):

     DANIEL SALAZAR
     1414 PAMELA DRIVE
     TUNNEL HILL, GA 30755-9616

     REBECCA JO SALAZAR
     1414 PAMELA DRIVE
     TUNNEL HILL, GA 30755-9616

     I further certify that I have on this day electronically filed
     the pleading using the Bankruptcy Court's Electronic Filing
     program, which sends a notice of this document and an
     accompanying link to this document to the following parties who
     have appeared in this case under the Bankruptcy Court's
     Electronic Case Filing program:

     SAEGER & ASSOCIATES, LLC

     This 13th day of June 2019




                     /s/
     Brandi L. Kirkland, Attorney
     State Bar No. 423627




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     brandik@atlch13tt.com
